Title: To John Adams from Jean George Holtzhey, 5 December 1783
From: Holtzhey, Jean George
To: Adams, John


          Your Excellency!
            Amstm: the 5 dec. 1783
          About three month ago I receved a fine silver medal out of Your name from a gentleman Who came from Paris, on the independency of your Illustrious Republiq, at same time was informed that your Hon. was soon Expected here which was true, but i disovered it too late i there fore take this opportunity to return you may hearthy thanks for satisfaction you have done me, is also for the attention you pay my work in Shewing it and creating admirors. is I understandy well, you desire three medals on the declaring of the independecy, and three medals on the Treaty of friendship and Comerce between our States and your Illustrious Republic
          These Six medals in Boxes f6.6. amont att— f.37.16— which sum shall when opportunity offerts Rec. from Mess. W— & J. Willink my very good friends.
          a small silver medal with the discription and Case so as was distributed here on occasion of a patriottik treat by an un known well-meaning Faterlander, have the honor to present you this, i had kapt a small number of them, to divide them amongst some few admirors for to Compleat Cabinets amongst whom i have the Honor to reekon you, of the medal made by the society of liberty in friesland are none to be had And as yoúr Hon recommends me Mr. John Stokdale (under whose Cover i send you the medals) to dispose of my medals i dos hisitate to send him on your recomendation of Each three of the medals which i have give out since the rupture if more are required shall send ’em.
          having the Honor most / Obient Humbel Servant
          Joan George Holtzhey
        